Exhibit 10.1

$150,000,000

 

Kodiak Oil & Gas Corp.

 

8.125% Senior Notes due 2019

 

PURCHASE AGREEMENT

 

May 14, 2012

 

RBC CAPITAL MARKETS, LLC

WELLS FARGO SECURITIES, LLC

CREDIT SUISSE SECURITIES (USA) LLC

As Representatives of the Several Purchasers,

c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, N.Y. 10281

 

Wells Fargo Securities, LLC

375 Park Avenue

New York, N.Y. 10152

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue,

New York, N.Y. 10010

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

1.             Introductory. Kodiak Oil & Gas Corp., a Yukon Territory
corporation (the “Company”), agrees with the several initial purchasers named in
Schedule A hereto (the “Purchasers”) subject to the terms and conditions stated
herein, to issue and sell to the several Purchasers U.S.$150,000,000 principal
amount of its 8.125% Senior Notes due December 1, 2019 (“Offered Securities”).
The Offered Securities will be issued under an indenture, dated as of November
23, 2011 (the “Indenture”), among the Company, Kodiak Oil & Gas (USA) Inc., a
Colorado corporation (the “Guarantor”), U.S. Bank National Association, as
trustee (the “Trustee’), and Computershare Trust Company of Canada, as Canadian
trustee (the “Canadian Trustee”). The Offered Securities will be unconditionally
guaranteed as to the payment of principal and interest by the Guarantor (such
guarantees, the “Guarantees”).

 

The Company has previously issued $650,000,000 in aggregate principal amount of
its 8.125% Senior Notes due 2019 under the Indenture (the “Existing
Securities”).  The Offered Securities constitute an additional issuance of notes
under the Indenture.  The Offered Securities will have identical terms to the
Existing Securities and will be treated as a single class of notes for all
purposes under the Indenture.

 

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of the Closing Date among the Company,
the Guarantor and the Purchasers (the “Registration Rights Agreement”), pursuant
to which the Company and the Guarantor agree to file with the Commission a
registration statement under the Securities Act (as defined below) relating to
debt securities of the Company with terms substantially identical to the Notes
(the “Exchange Securities”) to be offered in exchange for the Notes (the
“Exchange Offer”).

 

2.             Representations and Warranties of the Company and the Guarantor. 
Each of the Company and the Guarantor represents and warrants to, and agrees
with, the several Purchasers that:

 

(a)           Offering Circulars; Certain Defined Terms.  The Company has
prepared or will prepare a Preliminary Offering Circular and a Final Offering
Circular.

 

For purposes of this Agreement:

 

“Applicable Time” means 4:02 pm (New York time) on the date of this Agreement.

 

“Closing Date” has the meaning set forth in Section 3 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

 

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

--------------------------------------------------------------------------------


 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Circular” means the preliminary offering circular, dated
May 14, 2012, relating to the Offered Securities to be offered by the
Purchasers.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the NYSE Amex LLC, New York Stock Exchange and the NASDAQ Stock Market
(“Exchange Rules”).

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B
hereto.  Supplemental Marketing Materials include, but are not limited to, the
electronic Bloomberg roadshow slides and the accompanying audio recording.

 

Unless otherwise specified, a reference to a “Rule” is to the indicated rule
under the Securities Act.

 

(b)           Disclosure.  As of the date of this Agreement, the Final Offering
Circular does not, and as of the Closing Date, the Final Offering Circular will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company by
any Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof. Except as disclosed in the General Disclosure Package,
on the date of this Agreement, the Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (collectively, the
“Exchange Act Reports”) which have been filed by the Company with the Commission
or sent to stockholders pursuant to the Exchange Act and incorporated by
reference in the Preliminary or Final Offering Circular do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. Such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the Rules and Regulations.

 

(c)           Good Standing of the Company and the Guarantor.  Each of the
Company and the Guarantor has been duly incorporated and is existing and, in the
case of the Company, in good standing with respect to the filing of all required
annual returns under the laws of the Yukon Territory, and in the case of the
Guarantor, in good standing under the laws of Colorado, each with power and
authority (corporate and other) to own its properties and conduct its business
as described in the General Disclosure Package; and each of the Company and the
Guarantor is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in

 

--------------------------------------------------------------------------------


 

which its ownership or lease of property or the conduct of its business requires
such qualification, except for any jurisdiction where the failure to be so
qualified would not, individually or in the aggregate, have a material adverse
effect on the condition (financial or other), business, properties, prospects or
results of operations of the Company and its subsidiaries taken as a whole
(each, a “Material Adverse Effect”).

 

(d)           Subsidiaries.  Each subsidiary of the Company and each subsidiary
of the Guarantor has been duly incorporated and is existing and in good standing
under the laws of the jurisdiction of its incorporation, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the General Disclosure Package; and each subsidiary of the
Company and each subsidiary of the Guarantor is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except for any such jurisdiction where the failure to be so
qualified would not have, individually or in the aggregate, a Material Adverse
Effect; all of the issued and outstanding capital stock of each subsidiary of
the Company and each subsidiary of the Guarantor has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each subsidiary owned by the Company or the Guarantor, directly or through
subsidiaries, is owned free from liens, encumbrances and defects, except for the
capital stock of the Guarantor which is pledged in connection with the Company’s
Credit Agreement as described in the General Disclosure Package. The Guarantor
is the only subsidiary, direct or indirect, of the Company.

 

(e)           Indenture; Offered Securities.  The Indenture has been duly
authorized, executed and delivered; the Offered Securities have been duly
authorized; and when the Offered Securities are delivered and paid for pursuant
to this Agreement on the Closing Date, such Offered Securities will have been
duly executed, authenticated, issued and delivered, will conform to the
description thereof in the General Disclosure Package and the Final Offering
Circular and the Indenture and such Offered Securities will constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles and entitled to the benefits
and security provided by the Indenture.

 

(f)            Trust Indenture Act.  On the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act,
and the rules and regulations of the Commission applicable to an indenture which
is qualified thereunder.

 

(g)           No Finder’s Fee.  Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Purchaser for a brokerage commission, finder’s fee or other like payment
in connection with this offering.

 

(h)           Registration Rights Agreement.  The Registration Rights Agreement
has been duly authorized by the Company and the Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will be the valid and legally binding obligations of the Company
and the Guarantor, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited under
applicable law.

 

(i)            Exchange Securities.  On the Closing Date, the Exchange
Securities will have been duly authorized by the Company and the Guarantor; and
when the Exchange Securities are issued, executed and authenticated in
accordance with the terms of the Exchange Offer and the

 

--------------------------------------------------------------------------------


 

Indenture, the Exchange Securities will be entitled to the benefits of the
Indenture and will be the valid and legally binding obligations of the Company
and the Guarantor, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(j)            Guarantee.  The Guarantee by the Guarantor has been duly
authorized by such Guarantor; and, when the Offered Securities are delivered and
paid for pursuant to this Agreement on the Closing Date and issued, executed and
authenticated in accordance with the terms of the Indenture, the Guarantee of
the Guarantor will have been duly executed and delivered by the Guarantor, will
conform to the description thereof contained in the Final Offering Circular and
will constitute valid and legally binding obligations of such Guarantor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.  The Guarantee by the Guarantor has been duly authorized by such
Guarantor; and, when issued, will have been duly executed and delivered by the
Guarantor and will conform to the description thereof contained in the Final
Offering Circular.  When the Exchange Securities have been issued, executed and
authenticated in accordance with the terms of the Exchange Offer and the
Indenture, the Guarantee of the Guarantor will constitute valid and legally
binding obligations of such Guarantor, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(k)           No Registration Rights.  Except as disclosed in the General
Disclosure Package, there are no contracts, agreements or understandings between
the Company or the Guarantor and any person granting such person the right to
require the Company or such Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or such Guarantor
or to require the Company or such Guarantor to include such securities with the
Exchange Securities and Guarantees registered pursuant to any Registration
Statement.

 

(l)            Absence of Further Requirements.  No consent, approval,
authorization, or order of, or filing or registration with, any Governmental
Authority is required for the consummation of the transactions contemplated by
this Agreement, the Indenture and the Registration Rights Agreement in
connection with the offering and the issuance and sale of the Offered Securities
and the Guarantees by the Company and the Guarantor, except such as have been
obtained, or made and such as may be required under state or provincial
securities laws and except for the order of the Commission declaring effective
the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement (each as defined in the Registration Rights Agreement).
As used herein, “Governmental Authority” means any executive, legislative,
judicial, administrative or regulatory body, domestic or foreign.

 

(m)          Title to Property.  Except as disclosed in the General Disclosure
Package, the Company, the Guarantor and their respective subsidiaries (i) have
defensible title to all their interests in the oil and gas properties described
in the General Disclosure Package as being owned or leased by them, title
investigations having been carried out by the Company in accordance with
customary practice in the oil and gas industry, (ii) will, to their knowledge,
have defensible title to all their interests in the oil and gas properties
described in the General Disclosure Package as to be acquired by them, title
investigations having been carried out by the Company in accordance with
customary practice in the oil and gas industry and (iii) have defensible title
to all other real property, all other properties and assets described in the
General Disclosure Package as owned by them, in each case (and in the case of
clause (ii) to their knowledge) free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other title defects, except
such as do not materially affect the value of such property, taken as a whole,
and do not materially interfere with the use made or proposed to be made of such
property by the Company, the Guarantor and their respective subsidiaries.  The
Company, the Guarantor and their respective subsidiaries do not hold any leased
real or personal property under valid and enforceable leases

 

--------------------------------------------------------------------------------


 

with terms or provisions that would materially interfere with the use made or to
be made thereof by them.  The working interests derived from oil, gas and
mineral leases or mineral interests which constitute a portion of the real
property held, leased or to be acquired, as the case may be, by the Company, the
Guarantor or any of their respective subsidiaries reflect the right of the
Company, the Guarantor and their respective subsidiaries to explore, develop or
produce hydrocarbons from such real property, and the care taken by the Company,
the Guarantor and their respective subsidiaries with respect to acquiring or
otherwise procuring such leases, options to lease, drilling rights and
concessions or other property interests was consistent with standard industry
practices in the areas in which the Company, the Guarantor or their respective
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce hydrocarbons.

 

(n)           Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement and compliance with the terms and provisions
thereof and the issuance and sale of the Offered Securities and Guarantees and
the application of the proceeds thereof as described under “Use of Proceeds” in
the General Disclosure Package, will not result in a breach or violation of any
of the terms and provisions of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantor or any of their respective subsidiaries pursuant to, (i) the charter
or by-laws of the Company, the Guarantor or any of their respective
subsidiaries, (ii) any statute, any rule, regulation or order of any
Governmental Authority having jurisdiction over the Company, the Guarantor or
any of their respective subsidiaries or any of their properties, or (iii) any
agreement or instrument to which the Company, the Guarantor or any of their
respective subsidiaries is a party or by which the Company, the Guarantor or any
of their respective subsidiaries is bound or to which any of the properties of
the Company, the Guarantor or any of their respective subsidiaries is subject
except (in the case of (ii) and (iii)) for breaches or violations that would
not, individually or in the aggregate, have a Material Adverse Effect; a “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note, debenture,
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company, the Guarantor or any of their respective
subsidiaries.

 

(o)           Absence of Existing Defaults and Conflicts.  None of the Company,
the Guarantor or their respective subsidiaries is in violation of its respective
charter or by-laws or in default (or with the giving of notice or lapse of time
would be in default) under any existing obligation agreement, covenant or
condition contained in any indenture, loan agreement, mortgage, lease or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of the properties of any of them is subject, except
such defaults that would not result, individually or in the aggregate, in a
Material Adverse Effect.

 

(p)           Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company and the Guarantor.

 

(q)           Possession of Licenses and Permits.  The Company, the Guarantor
and their respective subsidiaries possess, and are in compliance with the terms
of, all adequate certificates, authorizations, franchises, licenses and permits
(“Licenses”) necessary or material to the conduct of the business now conducted
and will possess and be in compliance with all such Licenses necessary or
material to the business proposed in the General Disclosure Package to be
conducted by them, and have not received any notice of proceedings relating to
the revocation or modification of any Licenses that, if determined adversely to
the Company, the Guarantor or their respective subsidiaries, would individually
or in the aggregate have a Material Adverse Effect.

 

(r)            Absence of Labor Dispute.  No labor dispute with the employees of
the Company, the Guarantor or any of their respective subsidiaries exists or, to
the knowledge of the

 

--------------------------------------------------------------------------------


 

Company or the Guarantor, is imminent that could have, individually or in the
aggregate, a Material Adverse Effect.

 

(s)            Possession of Intellectual Property.  The Company, the Guarantor
and their respective subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions, know
how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company, the Guarantor or any of their respective subsidiaries,
would individually or in the aggregate have a Material Adverse Effect.

 

(t)            Environmental Laws.  Except as disclosed in the General
Disclosure Package, (A)(i) none of the Company, the Guarantor, or any of their
subsidiaries is in violation of, or has any liability under, any federal, state,
local or non-U.S. statute, law, rule, regulation, ordinance, code, other
requirement or rule of law (including common law), or decision or order of any
Governmental Authority, relating to pollution, to the use, handling,
transportation, treatment, storage, discharge, disposal or release of Hazardous
Substances, to the protection or restoration of the environment or natural
resources (including biota), to health and safety including as such relates to
exposure to Hazardous Substances, and to natural resource damages (collectively,
“Environmental Laws”), (ii) none of the Company, the Guarantor or their
respective subsidiaries owns, occupies, operates or uses any real property
contaminated with Hazardous Substances, (iii) none of the Company, the Guarantor
or their respective subsidiaries is conducting or funding any investigation,
remediation, remedial action or monitoring of actual or suspected Hazardous
Substances in the environment, (iv) none of the Company, the Guarantor or their
respective subsidiaries is liable or allegedly liable for any release or
threatened release of Hazardous Substances, including at any off-site treatment,
storage or disposal site, (v) none of the Company, the Guarantor or their
respective subsidiaries is subject to any claim by any Governmental Authority or
person relating to Environmental Laws or Hazardous Substances, and (vi) the
Company, the Guarantor and their subsidiaries have timely applied for and, where
required for current operations, received and are in compliance with all, and
have no liability under any, permits, licenses, authorizations, identification
numbers or other approvals required under applicable Environmental Laws to
conduct their respective businesses, except in each case covered by clauses (i)
— (vi) such as would not, individually or in the aggregate, have a Material
Adverse Effect; (B) to the knowledge of the Company and the Guarantor there are
no facts or circumstances that would reasonably be expected to result in a
violation of, liability under, or claim pursuant to, any Environmental Law that
would, individually or in the aggregate, have a Material Adverse Effect; (C) to
the knowledge of the Company and the Guarantor there are no requirements
proposed for adoption or implementation under any Environmental Law that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and (D) in the ordinary course of its business, the Company and
the Guarantor periodically evaluate the effect, including associated costs and
liabilities, of Environmental Laws on the business, properties, results of
operations and financial condition of them and their subsidiaries, and, on the
basis of such evaluation, the Company and the Guarantor have reasonably
concluded that such Environmental Laws will not, individually or in the
aggregate, have a Material Adverse Effect.  For purposes of this subsection
“Hazardous Substances” means (A) petroleum and petroleum products, by-products
or breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and mold, and (B) any other chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under Environmental Laws.

 

(u)           Accurate Disclosure.  The statements in the General Disclosure
Package and the Final Offering Circular under the heading “Material United
States Federal Income Tax Considerations,” “Description of the Notes” and
“Description of Other Indebtedness” insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed

 

--------------------------------------------------------------------------------


 

therein, are accurate and fair summaries of such legal matters, agreements,
documents or proceedings.

 

(v)           Absence of Manipulation.  None of the Company, the Guarantor and
their respective affiliates has, either alone or with one or more other persons,
bid for or purchased for any account in which it or any of its affiliates had a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities.

 

(w)          Statistical and Market-Related Data.  Any third-party statistical
and market-related data included in a Preliminary Offering Circular, a Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company and the Guarantor believe to be reliable
and accurate.

 

(x)           Internal Controls and Compliance with the Sarbanes-Oxley Act. 
Except as set forth in the General Disclosure Package, the Company, the
Guarantor and their respective subsidiaries and the Company’s Board of Directors
(the “Board”) are in compliance with Sarbanes-Oxley and all applicable Exchange
Rules.  The Company and the Guarantor maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting, and legal and
regulatory compliance controls (collectively, “Internal Controls”), that comply
with the Securities Laws and are sufficient to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. Generally Accepted
Accounting Principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Internal Controls are overseen by the Audit
Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules.  The Company has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 90 days, and the Company does not
reasonably expect to publicly disclose or report to its Audit Committee or its
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls (each, an “Internal Control Event”), any violation of, or
failure to comply with, the Securities Laws, or any matter which, if determined
adversely, would , individually or in the aggregate, have a Material Adverse
Effect.

 

(y)           Absence of Accounting Issues.  A member of each Audit Committee
has confirmed to the Chief Executive Officer, Chief Financial Officer or General
Counsel that, except as set forth in the General Disclosure Package, such Audit
Committee is not reviewing or investigating, and neither the Company’s and the
Guarantor’s independent auditors nor their internal auditors have recommended
that such Audit Committee review or investigate, (i) adding to, deleting,
changing the application of, or changing the Company’s or the Guarantor’s
disclosure with respect to, any of the Company’s or the Guarantor’s material
accounting policies; (ii) any matter which could result in a restatement of the
Company’s or the Guarantor’s financial statements for any annual or interim
period during the current or prior three fiscal years; or (iii) any Internal
Control Event.

 

(z)           Litigation.  Except as disclosed in the General Disclosure
Package, there are no pending actions, suits or proceedings (including any
inquiries or investigations by Governmental Authority) against or affecting the
Company, the Guarantor, any of their respective subsidiaries or any of their
respective properties that, if determined adversely to the Company, the
Guarantor or any of their respective subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or the Guarantor to perform their obligations
under the Indenture, this Agreement, or the Registration Rights Agreement, or
which are otherwise material in the context of the sale of the Offered
Securities and the Guarantees; and no such actions, suits or proceedings
(including any inquiries

 

--------------------------------------------------------------------------------


 

or investigations by any Governmental Authority) are threatened or, to the
Company’s or the Guarantor’s knowledge, contemplated.

 

(aa)         Financial Statements.  The financial statements included in the
General Disclosure Package present fairly in all material respects the financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and such
financial statements have been prepared in conformity with the generally
accepted accounting principles in the United States applied on a consistent
basis; the financial statements of the assets acquired by the Guarantor, in
connection with the Purchase and Sale Agreement dated September 27, 2011 (the
“BTA Assets”) and of the assets acquired by the Guarantor in connection with the
Purchase and Sale Agreements dated November 14, 2011 (the “North Plains Assets”
and together with the BTA Assets, the “Acquired Assets”) present fairly in all
material respects operating the revenues and direct operating expenses of such
Acquired Assets for the periods shown in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis.  After
giving effect to the express authorization by the Staff of the Commission
pursuant to written letters addressed to the Company (“Staff Waivers”), (i) the
pro forma financial statements included or incorporated by reference in the
General Disclosure Package comply as to form in all material respects with the
applicable accounting requirements of the Securities Act and the Exchange Act,
(ii) the assumptions used in preparing the pro forma financial statements
included in the General Disclosure Package provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein, and (iii) the related pro forma adjustments give
appropriate effect to those assumptions, the pro forma columns therein reflect
the proper application of those adjustments to the corresponding historical
financial statement amounts. The summary and selected financial and statistical
data included in the General Disclosure Package present fairly the information
shown therein and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the
Company.  The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations or any
“variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46 as revised), not disclosed in the General
Disclosure Package. After giving effect to the express authorization of the
Staff of the Commission in the Staff Waivers, there are no financial statements
that are required to be included in the General Disclosure Package or the Final
Offering Circular that are not included as required.

 

(bb)         No Material Adverse Change in Business.  Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package (i)
there has been no change, nor any development or event involving a prospective
change, in the condition (financial or otherwise), results of operations,
business, properties or prospects of the Company, the Guarantor and their
respective subsidiaries, taken as a whole, that is material and adverse, (ii)
there has not been any material transaction entered into or any material
transaction that is probable of being entered into by the Company, the Guarantor
or their respective subsidiaries, other than transactions in the ordinary course
of business and changes and transactions described in the General Disclosure
Package, (iii) there has not been any obligation, direct or contingent, which is
material to the Company, the Guarantor and their respective subsidiaries, taken
as a whole, incurred by the Company, the Guarantor or their respective
subsidiaries, except obligations incurred in the ordinary course of business,
(iv) there has been no dividend or distribution of any kind declared, paid or
made by the Company, the Guarantor or any of their respective subsidiaries, on
any class of their capital stock and (v) there has been no material adverse
change in the capital stock, short-term indebtedness, long-term indebtedness,
net current assets or net assets of the Company, the Guarantor and their
respective subsidiaries.

 

(cc)         Investment Company Act.  Neither the Company nor the Guarantor is
an open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and
neither the Company nor the Guarantor is and, after

 

--------------------------------------------------------------------------------


 

giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package, will be an “investment company” as defined in the Investment Company
Act.

 

(dd)         Ratings.  No “nationally recognized statistical rating
organization” as such term is defined in Section 3(a)(62) of the Exchange Act
(i) has imposed (or has informed the Company or the Guarantor that it is
considering imposing) any condition (financial or otherwise) on the Company’s or
the Guarantor’s retaining any rating assigned to the Company or the Guarantor or
any securities of the Company or the Guarantor or (ii) has indicated to the
Company or the Guarantor that it is considering any of the actions described in
Section 7(b)(ii) hereof.

 

(ee)         PFIC Status.  Neither the Company nor any Guarantor was a “passive
foreign investment company” (“PFIC”) as defined in Section 1297 of the United
States Internal Revenue Code of 1986, as amended and for its most recently
completed taxable year and, based on the Company’s and such Guarantor’s current
and projected income, assets and activities, neither the Company nor the
Guarantor expects to be classified as a PFIC for the foreseeable future.

 

(ff)          Class of Securities Not Listed.  No securities of the same class
(within the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on
any national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system.

 

(gg)         No Registration.  The offer and sale of the Offered Securities in
the manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(2) thereof and
Regulation S thereunder; and it is not necessary to qualify an indenture in
respect of the Offered Securities under the United States Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”).

 

(hh)         No General Solicitation; No Directed Selling Efforts.  Neither the
Company, nor the Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, except for the Existing Securities, offered or sold in the
United States or to any U.S. person (as such terms are defined in Regulation S
under the Securities Act) the Offered Securities or any security of the same
class or series as the Offered Securities or (ii) has offered or will offer or
sell the Offered Securities (A) in the United States by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) or
(B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S (“Regulation S”) under the Securities Act, by means of any directed
selling efforts within the meaning of Rule 902(c) of Regulation S.  The Company,
the Guarantor, their respective affiliates and any person acting on its or their
behalf have complied and will comply with the offering restrictions requirement
of Regulation S. Neither the Company nor the Guarantor has entered and neither
the Company nor any Guarantor will enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.

 

(ii)           Reporting Status.  The Company is subject to Section 13 or 15(d)
of the Exchange Act.

 

(jj)           Payments in Foreign Currency.  Except as disclosed in the General
Disclosure Package, under current laws and regulations of Canada and any
political subdivision thereof, all interest payable on the Offered Securities
may be paid by the Company to the holder thereof in United States dollars or
Canadian dollars and all such payments made to holders thereof or therein who
are non-residents of Canada dealing at arm’s length with the Company at the time
such payment is made will not be subject to withholding taxes under laws and
regulations of Canada or any political subdivision or taxing authority thereof
or therein.

 

--------------------------------------------------------------------------------


 

(kk)                          Insurance.  The Company, the Guarantor and their
respective subsidiaries are insured by insurers with appropriately rated claims
paying abilities against such losses and risks and in such amounts as are
prudent and customary for the businesses in which they are engaged; all policies
of insurance insuring the Company, the Guarantor or any of their respective
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company, the Guarantor and their
respective subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no material claims by the
Company, the Guarantor or any of their respective subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company, the
Guarantor nor any respective subsidiary has been refused any insurance coverage
sought or applied for; and neither the Company nor any such subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have, individually or in the aggregate, a Material Adverse Effect,
except as set forth in or contemplated in the General Disclosure Package.

 

(ll)                                  Independent Engineer.  Netherland Sewell &
Associates, Inc. (“NSAI”) is a petroleum engineering consulting firm from whose
reserve reports information is contained or incorporated by reference in the
General Disclosure Package, and acts as independent petroleum engineer with
respect to the Company.  Other than (i) the production of reserves in the
ordinary course of business, (ii) intervening price fluctuations or (iii) as
described in the General Disclosure Package, the Company is not aware of any
facts or circumstances that would result in a material adverse change in its or
the Acquired Asset’s proved net reserves in the aggregate, or the aggregate
present value of estimated future net revenues of the Company or the Acquired
Assets or, in each case, the standardized measure of discounted future net cash
flows therefrom, as described in the General Disclosure Package and reflected in
the reserve information as of the respective dates such information is given. 
The information underlying the estimates of the proved net reserves of the
Company, each of its subsidiaries and its Acquired Assets (with respect to the
BTA Assets only) that was supplied by the Company and/or its subsidiaries to
NSAI for the purposes of preparing the reports of NSAI referenced in the General
Disclosure Package and estimates of proved reserves of the Company, its
subsidiaries and the Acquired Assets disclosed in the General Disclosure
Package, including, production, costs of operation, and future operations and
sales of production, was true and correct in all material respects on the dates
such information was provided, and such information was supplied and was
prepared in accordance with customary industry practices. The estimates of
proved reserves of the Company, its subsidiaries and the Acquired Assets that
were prepared by or on behalf of the Company that are disclosed in the General
Disclosure Package and the Final Offering Circular, including, production, costs
of operation, and future operations and sales of production, are true and
correct in all material respects. Except as described in each of the General
Disclosure Package, the General Disclosure Package, including the oil and
natural gas production and reserve information and estimates of future net
revenues and discounted future net cash flows included or incorporated by
reference therein, complies and the Final Offering Circular, including the oil
and natural gas production and reserve information and estimates of future net
revenues and discounted future net cash flows included or incorporated by
reference therein, will comply, in all material respects with the applicable
requirements of the Act and Regulation S-X, Industry Guide 2 under the Act and
Statement of Financial Accounting Standards Board No. 69, Disclosures about Oil
and Petroleum Producing Activities, as amended to date (“SFAS 69”).

 

(mm)                  Regulations T, U, X.  Neither the Company nor the
Guarantor nor any of their respective subsidiaries nor any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Offered Securities to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.

 

--------------------------------------------------------------------------------


 

3.                                      Purchase, Sale and Delivery of Offered
Securities.  On the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, the Company agrees to sell
to the several Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at a purchase price of 101.500% of the
principal amount thereof plus accrued interest from November 23, 2011 to the
Closing Date (as hereinafter defined), the respective principal amounts of
Securities set forth opposite the names of the several Purchasers in Schedule A
hereto.

 

The Company will deliver the Securities to or as instructed by the
Representatives for the accounts of the several Purchasers in a form reasonably
acceptable to the Representatives against payment of the purchase price by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to the Representatives drawn to the order of the Company at the
office of Davis Polk & Wardwell LLP, 450 Lexington Avenue New York, New York
10017, at 9 A.M., New York time, on May 17, 2012, or at such other time not
later than seven full business days thereafter as the Representatives and the
Company determine, such time being herein referred to as the “Closing Date”. The
Offered Securities so to be delivered or evidence of their issuance will be made
available for checking at the above office of Davis Polk & Wardwell LLP at least
24 hours prior to the Closing Date.

 

4.                                      Representations by Purchasers; Resale by
Purchasers.  (a)   Each Purchaser severally represents and warrants to the
Company and the Guarantor that it is an “accredited investor” within the meaning
of Regulation D under the Securities Act.

 

(b)                                 Each Purchaser severally acknowledges that
the Offered Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Securities Act. Each
Purchaser severally represents and agrees that it has offered and sold the
Offered Securities, and will offer and sell the Offered Securities (i) as part
of its distribution at any time and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Closing Date, only in accordance
with Rule 903 or Rule 144A. Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and such Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 

(c)                                  Each Purchaser severally agrees that it and
each of its affiliates has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for any such arrangements with the other Purchasers or affiliates of the other
Purchasers or with the prior written consent of the Company and the Guarantor.

 

--------------------------------------------------------------------------------


 

(d)                                 Each Purchaser severally agrees that it and
each of its affiliates will not offer or sell the Offered Securities in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c), including, but not limited to
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

 

(e)                                  In relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), each of the Purchasers severally represents and agrees
that with effect from and including the date on which the Prospectus Directive
is implemented in that Relevant Member State (the “Relevant Implementation
Date”) it has not made and will not make an offer of Offered Securities to the
public in that Relevant Member State prior to the publication of a prospectus in
relation to the Offered Securities which has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that
Relevant Member State, all in accordance with the Prospectus Directive, except
that it may, with effect from and including the Relevant Implementation Date,
make an offer of Offered Securities to the public in that Relevant Member State
at any time:

 

(i)                   to legal entities which are authorized or regulated to
operate in the financial markets or, if not so authorized or regulated, whose
corporate purpose is solely to invest in securities;

 

(ii)                to any legal entity which has two or more of (A) an average
of at least 250 employees during the last financial year; (B) a total balance
sheet of more than €43,000,000 and (C) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts; or

 

(iii)             in any other circumstances which do not require the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.

 

For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.

 

(f)                                   Each of the Purchasers severally
represents and agrees that

 

(i)                   it has only communicated or caused to be communicated and
will only communicate or cause to be communicated an invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the FSMA)
received by it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantor and

 

(ii)                it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Offered Securities in, from or otherwise involving the United Kingdom.

 

--------------------------------------------------------------------------------


 

5.                                      Certain Agreements of the Company and
Guarantor.  The Company and Guarantor agree with the several Purchasers that:

 

(a)                                 Amendments and Supplements to Offering
Circulars.  The Company and the Guarantor will promptly advise the
Representatives of any proposal to amend or supplement the Preliminary or Final
Offering Circular and will not effect such amendment or supplementation without
the Representatives’ consent. If, at any time prior to the completion of the
resale of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which any document included in the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material, if republished immediately following such event or
development, included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Company and the Guarantor promptly will notify the
Representatives of such event and promptly will prepare and furnish, at its own
expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representatives, an amendment or supplement which will correct
such statement or omission. Neither the Representatives’ consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.

 

(b)                                 Furnishing of Offering Circulars.  The
Company and the Guarantor will furnish to the Representatives copies of the
Preliminary Offering Circular, each other document comprising a part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements to such documents and each item of Supplemental Marketing Material,
in each case as soon as available and in such quantities as the Representatives
request.  At any time, prior to the consummation of the Exchange Offer, when the
Company is not subject to Section 13 or 15(d), the Company and the Guarantor
will promptly furnish or cause to be furnished to the Representatives (and, upon
request, to each of the other Purchasers) and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4) (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities.  The Company
will pay the expenses of printing and distributing to the Purchasers all such
documents.

 

(c)                                  Blue Sky Qualifications.  The Company and
the Guarantor will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions as the Representatives designate and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.

 

(d)                                 Reporting Requirements.  For so long as the
Offered Securities remain outstanding, the Company will furnish to the
Representatives and, upon request, to each of the other Purchasers, as soon as
practicable after the end of each fiscal year or quarter, a copy of its annual
or quarterly report to stockholders for such year or quarter, as applicable; and
the Company will furnish to the Representatives and, upon request, to each of
the other Purchasers (i) as soon as available, a copy of each other report and
any definitive proxy statement of the Company filed with the Commission under
the Exchange Act or mailed to stockholders, and (ii) from time to time, such
other information concerning the Company and the Guarantor as the
Representatives may reasonably request.  However, so long as the Company is
subject to the reporting requirements of either Section 13 or Section 15(d) of
the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), it is not
required to furnish such reports or statements to the Purchasers.

 

--------------------------------------------------------------------------------


 

(e)                                  Transfer Restrictions.  During the period
of one year after the Closing Date, the Company will, upon request, furnish to
the Representatives, each of the other Purchasers and any holder of Offered
Securities a copy of the restrictions on transfer applicable to the Offered
Securities.

 

(f)                                   No Resales by Affiliates.  During the
period of one year after the Closing Date, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144) to, resell any of the
Offered Securities that have been reacquired by any of them.

 

(g)                                  Investment Company.  During the period of
two years after the Closing Date, neither the Company nor the Guarantor will be
or become an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.

 

(h)                                 Payment of Expenses.  The Company and the
Guarantor will pay all expenses incidental to the performance of their
respective obligations under this Agreement, the Indenture and the Registration
Rights Agreement, including but not limited to (i) the fees and expenses of the
Trustee and Canadian Trustee and their professional advisers; (ii) all expenses
in connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities and, as applicable, the Exchange Securities
(as defined in the Registration Rights Agreement), the preparation and printing
of this Agreement, the Registration Rights Agreement, the Offered Securities,
the Indenture, the Preliminary Offering Circular, any other documents comprising
any part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and as applicable, the Exchange Securities; (iii) the cost of
any advertising approved by the Company in connection with the issue of the
Offered Securities; (iv) any filing fees and other expenses (including fees and
disbursements of counsel to the Purchasers) incurred in connection with
qualification of the Offered Securities or the Exchange Securities for sale
under the laws of such jurisdiction, other than the federal laws of the United
States, as the Representatives designate and the preparation and printing of
memoranda relating thereto, provided that the Representatives shall provide the
Company with an estimate of any such fees and expenses for the Company’s review
and approval prior to incurring any such fees and expenses; (v) any fees charged
by investment rating agencies for the rating of the Securities or the Exchange
Securities; and (vi) expenses incurred in distributing the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular (including any amendments and supplements
thereto) and any Supplemental Marketing Material to the Purchasers.  The
Purchasers shall pay all costs and expenses relating to investor presentations
or any “road show” in connection with the offering and sale of the Offered
Securities. Except as otherwise expressly provided by this Agreement, the
Purchasers shall pay their own costs and expenses in connection with the
transactions contemplated hereby, including, without limitation, fees and
expenses of their counsel.

 

(i)                                     Use of Proceeds.  The Company will use
the net proceeds received in connection with this offering in the manner
described in the “Use of Proceeds” section of the General Disclosure Package
and, except as disclosed in the General Disclosure Package, the Company does not
intend to use any of the proceeds from the sale of the Offered Securities
hereunder to repay any outstanding debt owed to any affiliate of any Purchaser.

 

(j)                                    Absence of Manipulation.  In connection
with the offering, until the Representatives shall have notified the Company and
the other Purchasers of the completion of the resale of the Offered Securities,
neither the Company, the Guarantor nor any of their affiliates will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest any Offered
Securities or Existing Securities or attempt to induce any person to purchase
any Offered Securities or Existing Securities; and neither it nor

 

--------------------------------------------------------------------------------


 

any of their affiliates will make bids or purchases for the purpose of creating
actual, or apparent, active trading in, or of raising the price of, the Offered
Securities or Existing Securities.

 

(k)   Restriction on Sale of Securities.  For a period of 90 days after the date
hereof, neither the Company nor the Guarantor will, directly or indirectly, take
any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or the
Guarantor and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any of its
Securities (“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of RBC Capital Markets, LLC.  Neither the
Company nor the Guarantor will at any time directly or indirectly, take any
action referred to in clauses (i) through (v) above with respect to any
securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act or the safe harbor of Regulation S thereunder to cease to be applicable to
the offer and sale of the Offered Securities. The foregoing restriction shall
not apply to Exchange Securities.

 

6.                                      Free Writing Communications.  (a) Issuer
Free Writing Communications.  The Company and the Guarantor each represents and
agrees that, unless it obtains the prior consent of the Representatives, and
each Purchaser represents and agrees that, unless it obtains the prior consent
of the Company and the Representatives, it has not made and will not make any
offer relating to the Offered Securities that would constitute an Issuer Free
Writing Communication.

 

(b)                                 Term Sheets.  The Company consents to the
use by any Purchaser of a Free Writing Communication that (i) contains only
(A) information describing the preliminary terms of the Offered Securities or
their offering or (B) information that describes the final terms of the Offered
Securities or their offering and that is included in or is subsequently included
in the Final Offering Circular, including by means of a pricing term sheet in
the form of Annex A hereto, or (ii) does not contain any material information
about the Company, the Guarantor or their securities that was provided by or on
behalf of the Company or the Guarantor, it being understood and agreed that the
Company and the Guarantor shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Circular, the Final Offering Circular or the General
Disclosure Package.

 

7.                                      Conditions of the Obligations of the
Purchasers.  The obligations of the several Purchasers to purchase and pay for
the Offered Securities will be subject to the accuracy of the representations
and warranties of the Company and the Guarantor herein (as though made on the
Closing Date), to the accuracy of the statements of officers of the Company and
the Guarantor made pursuant to the provisions hereof, to the performance by the
Company and the Guarantor of their obligations hereunder and to the following
additional conditions precedent:

 

(a)                                 Accountants’ Comfort Letters.  The
Representatives shall have received letters, dated, respectively, the date
hereof on the General Disclosure Package and the Closing Date on the Final
Offering Circular, of Hein & Associates LLP (in relation to the Company and to
the North Plains Assets) and Ernst & Young LLP (in relation to the Company and
to the BTA Assets), confirming that they are a registered public accounting firm
and independent public accountants within the meaning of the Securities Laws and
in form and substance satisfactory to the Representatives.

 

--------------------------------------------------------------------------------


 

(b)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, there shall not have occurred
(i) any change, or any development or event involving a prospective change, in
the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company, the Guarantor and their respective
subsidiaries taken as a whole which, in the judgment of the Representatives, is
material and adverse and makes it impractical or inadvisable to market the
Offered Securities; (ii) any downgrading in the rating of any debt securities or
preferred stock of the Company or the Guarantor by any “nationally recognized
statistical rating organization” (as defined in Section 3(a)(62) of the Exchange
Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities or preferred stock of
the Company or the Guarantor (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company or the
Guarantor has been placed on negative outlook; (iii) any change in either U.S.,
Canadian or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Purchaser the Representatives, impractical to
market or to enforce contracts for the sale of the Offered Securities, whether
in the primary market or in respect of dealings in the secondary market,
(iv) any suspension or material limitation of trading in securities generally on
the New York Stock Exchange, or any setting of minimum or maximum prices for
trading on such exchange; (v) any suspension of trading of any securities of the
Company or the Guarantor on any exchange or in the over-the-counter market;
(vi) any banking moratorium declared by any U.S. federal, New York or Canadian
authorities; (vii) any major disruption of settlements of securities, payment,
or clearance services in the United States, Canada or any other country where
such securities are listed or (viii) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States or Canada any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make impractical or inadvisable to market the Offered Securities or to
enforce contracts for the sale of the Offered Securities.

 

(c)                                  Opinion of Miller Thomson LLP.  The
Representatives shall have received an opinion, dated such Closing Date, of
Miller Thomson LLP, Canadian counsel for the Company, to the effect set forth in
Exhibit C-1 hereto.

 

(d)                                 Opinion of Dorsey & Whitney LLP.  The
Representatives shall have received an opinion, dated such Closing Date, of
Dorsey & Whitney LLP, counsel for the Company, to the effect set forth in
Exhibit C-2 hereto.

 

(e)                                  Opinion of Lathrop & Gage LLP.  The
Representatives shall have received an opinion, dated the Closing Date, of
Lathrop & Gage LLP, special counsel for the Company, to the effect set forth in
Exhibit C-3 hereto.

 

(f)                                   Opinion of Counsel for Purchasers.  The
Representatives shall have received from Davis Polk & Wardwell LLP, counsel for
the Purchasers, such opinion or opinions, dated the Closing Date, with respect
to such matters as the Representatives may require, and the Company and the
Guarantor shall have furnished to such counsel such documents as they request
for the purpose of enabling them to pass upon such matters.  In rendering such
opinion, Davis Polk & Wardwell LLP may rely as to the incorporation of the
Company and the Guarantor and all other matters governed by Yukon Territory law
upon the opinion of Miller Thomson LLP referred to above.

 

(g)                                  Officers’ Certificate.  The Representatives
shall have received certificates, dated such Closing Date, of an executive
officer of the Company and the Guarantor and a principal financial or accounting
officer of the Company and the Guarantor in which such officers shall state that
the representations and warranties of the Company and the Guarantor in this
Agreement are true and correct, that the Company and the Guarantor have complied
with all agreements and satisfied all conditions on their part to be performed
or satisfied hereunder at or prior to the

 

--------------------------------------------------------------------------------


 

Closing Date, and that, subsequent to the date of the most recent financial
statements in the General Disclosure Package there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or otherwise), results of operations,
business, properties or prospects of the Company, the Guarantor and their
respective subsidiaries taken as a whole except as set forth in the General
Disclosure Package or as described in such certificate.

 

(h)                                 Engineering Firm Letter. At the time of
execution of this Agreement and the Closing Date, the Representatives shall have
received from NSAI, a letter, in form and substance satisfactory to and
addressed to the Representatives with respect to: (i) the estimated quantities
of the Company’s, BTA Oil Producers, LLC’s, North Plains Energy, LLC’s and
Mercuria Bakken, LLC’s proved net reserves, (ii) the future net revenues from
those reserves, (iii) their present value as set forth in the General Disclosure
Package and the Final Prospectus and (iv) such related matters as the
Representatives shall reasonably request.

 

(i)                                     Registration Rights Agreement. At the
Closing Date, the Company shall have entered into the Registration Rights
Agreement and the Representatives shall have received executed copies thereof.

 

The Company and the Guarantor will furnish the Representatives with such
conformed copies of such opinions, certificates, letters and documents as the
Representatives reasonably request. The Representatives may in their sole
discretion waive on behalf of the Purchasers compliance with any conditions to
the obligations of the Purchasers hereunder, whether in respect of an Optional
Closing Date or otherwise.

 

8.                                      Indemnification and Contribution.  (a) 
Indemnification of Purchasers.  The Company and the Guarantor will indemnify and
hold harmless each Purchaser, its officers, employees, agents, partners,
members, directors and its affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal, state or Canadian statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication (including with limitation, any Supplemental Marketing
Material), or the Exchange Act Reports, or arise out of or are based upon the
omission or alleged omission of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto), whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantor will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Purchaser consists of the
information described as such in subsection (b) below.

 

(b)                                 Indemnification of Company.  Each Purchaser
will severally and not jointly indemnify and hold harmless each of the Company,
the Guarantor, each of their respective directors and officers and each person,
if any, who controls the Company or the such Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act,

 

--------------------------------------------------------------------------------


 

other Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or arise out of or are based upon the omission or the
alleged omission of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Purchaser through the Representatives specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
such Purchaser Indemnified Party in connection with investigating, preparing or
defending against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Purchaser
Indemnified Party is a party thereto) whether threatened or commenced based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission as such expenses are incurred, it being understood and agreed that the
only such information furnished by any Purchaser consists of the following
information in the Preliminary and Final Offering Circular furnished on behalf
of each Purchaser: under the caption “Plan of Distribution” paragraphs 21 and
22.

 

(c)                                  Actions against Parties; Notification. 
Promptly after receipt by an indemnified party under this Section of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above.  In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section is unavailable or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages or liabilities referred to in
subsection (a) or (b) above (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Purchasers
on the other from the offering of the Offered Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantor on the one hand and the Purchasers on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantor on the one hand and the
Purchasers on the other shall be deemed

 

--------------------------------------------------------------------------------


 

to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Purchasers from the Company under this Agreement.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantor or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.  The Company, the Guarantor and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation (even if the Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 8(d).

 

9.                                      Default of Purchasers.  If any Purchaser
or Purchasers default in their obligations to purchase Offered Securities
hereunder and the aggregate principal amount of Offered Securities that such
defaulting Purchaser or Purchasers agreed but failed to purchase does not exceed
10% of the total principal amount of Offered Securities, the Representatives may
make arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Purchasers, but if no such
arrangements are made by the Closing Date, the non-defaulting Purchasers shall
be obligated severally, in proportion to their respective commitments hereunder,
to purchase the Offered Securities that such defaulting Purchasers agreed but
failed to purchase. If any Purchaser or Purchasers so default and the aggregate
principal amount of Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of Offered Securities
and arrangements satisfactory to the Representatives and the Company for the
purchase of such Offered Securities by other persons are not made within
36 hours after such default, this Agreement will terminate without liability on
the part of any non-defaulting Purchaser or the Company, except as provided in
Section 10. As used in this Agreement, the term “Purchaser” includes any person
substituted for a Purchaser under this Section. Nothing herein will relieve a
defaulting Purchaser from liability for its default.

 

10.                               Survival of Certain Representations and
Obligations.  The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Guarantor or their
respective officers and of the several Purchasers set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
any Purchaser, the Company, the Guarantor or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If this Agreement is
terminated pursuant to Section 9 or if for any reason the purchase of the
Offered Securities by the Purchasers is not consummated, the Company and the
Guarantor shall remain responsible for the expenses to be paid or reimbursed by
it pursuant to Section 5 and the respective obligations of the Company, the
Guarantor and the Purchaser pursuant to Section 8 shall remain in effect. If the
purchase of the Offered Securities by the Purchasers is not consummated for any
reason other than solely because of the termination of this Agreement pursuant
to Section 9 or the occurrence of any event specified in clause (iii), (iv),
(vi), (vii) or (viii) of Section 7(b), the Company and the Guarantor will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

11.                               Notices.  All communications hereunder will be
in writing and, if sent to the Purchasers will be mailed, delivered or
telegraphed and confirmed to the Purchasers, c/o RBC Capital Markets, LLC,

 

--------------------------------------------------------------------------------


 

Three World Financial Center, 200 Vesey Street New York, N.Y. 10281, Attention:
High Yield Capital Markets, Wells Fargo Securities, LLC, One Wells Fargo Center,
6th Floor. 301 South College Street, Charlotte, North Carolina 28202, Facsimile:
(704) 383-9165 Attention: Transaction Management Department and Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, N.Y. 10010-3629,
Attention:  LCD-IBD, or, if sent to the Company or the Guarantor, will be
mailed, delivered or telegraphed and confirmed to it at Kodiak Oil & Gas Corp.,
1625 Broadway, Suite 250, Denver, Colorado 80202, Attention: Lynn A. Peterson;
provided, however, that any notice to a Purchaser or the Company pursuant to
Section 8 will be mailed, delivered or telegraphed and confirmed to such
recipient.

 

12.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 8, and no other
person will have any right or obligation hereunder, except that holders of
Offered Securities shall be entitled to enforce the agreements for their benefit
contained in the second and third sentences of Section 5(b) hereof against the
Company as if such holders were parties thereto.

 

13.           Representation of Purchasers.  You will act for the several
Purchasers in connection with this purchase, and any action under this Agreement
taken by you will be binding upon all the Purchasers.

 

14.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

15.           Absence of Fiduciary Relationship.  The Company and the Guarantor
acknowledge and agree that:

 

(a)           No Other Relationship.  The Representatives have been retained
solely to act as initial purchaser(s) in connection with the initial purchase,
offering and resale of the Offered Securities and that no fiduciary, advisory or
agency relationship between the Company or the Guarantor and the Representatives
have been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary or Final Offering Circular, irrespective of whether
the Representatives have advised or are advising the Company or the Guarantor on
other matters;

 

(b)           Arm’s-Length Negotiations.  The purchase price of the Offered
Securities set forth in this Agreement was established by the Company and the
Guarantor following discussions and arms-length negotiations with the
Representatives and the Company and the Guarantor are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)           Absence of Obligation to Disclose.  The Company has and the
Guarantor have been advised that the Representatives and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company or the Guarantor and that the Representatives have no
obligation to disclose such interests and transactions to the Company or the
Guarantor by virtue of any fiduciary, advisory or agency relationship; and

 

(d)           Waiver.  The Company and the Guarantor waive, to the fullest
extent permitted by law, any claims it may have against the Representatives for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representatives shall have no liability (whether direct or indirect) to the
Company or the Guarantor in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company or the Guarantor.

 

--------------------------------------------------------------------------------


 

16.          Applicable Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

The Company and the Guarantor hereby submit to the non-exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Company and the Guarantor irrevocably and
unconditionally waive any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York (“New York Court”) and irrevocably and unconditionally
waive and agree not to plead or claim in any New York Court that any such suit
or proceeding in any such court has been brought in an inconvenient forum.

 

The Company has appointed National Corporate Research, Ltd., as its authorized
agent (the “Authorized Agent”) upon whom process may be served in any such
action arising out of or based on this Agreement or the transactions
contemplated hereby which may be instituted in any New York Court by any Initial
Purchaser or by any director, officer, employee or agent of any Initial
Purchaser or any person who controls any Initial Purchaser, expressly consents
to the jurisdiction of any such court in respect of any such action, and waives
any other requirements of or objections to personal jurisdiction with respect
thereto.  Such appointment shall be irrevocable.  The Company represents and
warrants that the Authorized Agent has agreed to act as such agent for service
of process and agrees to take any and all action, including the filing of any
and all documents and instruments, that may be necessary to continue such
appointment in full force and effect as aforesaid.  Service of process upon the
Authorized Agent and written notice of such service to the Company shall be
deemed, in every respect, effective service of process upon the Company.

 

The obligation of the Company pursuant to this Agreement in respect of any sum
due to any Purchaser shall, notwithstanding any judgment in a currency other
than United States dollars, not be discharged until the first business day,
following receipt by such Purchaser of any sum adjudged to be so due in such
other currency, on which (and only to the extent that) such Purchaser may in
accordance with normal banking procedures purchase United States dollars with
such other currency; if the United States dollars so purchased are less than the
sum originally due to such Purchaser hereunder, the Company agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Purchaser against such loss.  If the United States dollars so purchased are
greater than the sum originally due to such Purchaser hereunder, such Purchaser
agrees to pay to the Company an amount equal to the excess of the dollars so
purchased over the sum originally due to such Purchaser hereunder

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantor
and the several Purchasers in accordance with its terms.

 

 

Very truly yours

 

 

 

 

 

KODIAK OIL & GAS CORP.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

The foregoing Purchase Agreement

is hereby confirmed and accepted

as of the date first above written.

 

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

RBC CAPITAL MARKETS, LLC

 

 

 

 

 

 

 

By:

/s/ J. Scott Schlossel

 

Name:

J. Scott Schlossel

 

Title:

Managing Director, Head of Global Energy Leveraged Finance

 

 

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

By:

/s/ Rob Johnson

 

Name:

Rob Johnson

 

Title:

Managing Director

 

 

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

By:

/s/ Aaron Gaydosik

 

Name:

Aaron Gaydosik

 

Title:

Director

 

 

Acting on behalf of themselves

and as the Representatives of

the several Purchasers

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Manager

 

Principal Amount of
Offered Securities

 

RBC Capital Markets, LLC

 

$

40,500,000

 

Wells Fargo Securities, LLC

 

$

37,500,000

 

Credit Suisse Securities (USA) LLC

 

$

33,000,000

 

BMO Capital Markets Corp.

 

$

19,500,000

 

KeyBanc Capital Markets Inc.

 

$

19,500,000

 

 

 

 

 

Total

 

$

150,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Issuer Free Writing Communications (included in the General Disclosure Package)

 

1.  Final term sheet, dated May 14, 2012, a copy of which is attached hereto as
Exhibit B-1.

 

--------------------------------------------------------------------------------